Citation Nr: 1823721	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-35 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than April 23, 2011, for the award of service connection for cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1960 to September 1979 in the United States Navy.  The Veteran served in the United States Naval Reserves from June 1981 to June 1983. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision from the RO in Winston Salem, North Carolina.  The Veteran died in March 1997.  This appeal is brought forth by the Veteran's surviving spouse, the appellant. 

The appellant was scheduled for a Travel Board hearing in November 2017, but she cancelled her request for a hearing. 


FINDINGS OF FACT

1.  The appellant's initial application for service connection for cause of the Veteran's death was filed in October 1997.  The RO denied that claim in February 1998 and that decision became final.  

2.  The appellant filed a second application for service connection for cause of the Veteran's death on April 21, 2012. 

3.  VA granted service connection for cause of the Veteran's death in September 2012 with an effective date of April 23, 2011, one year prior to the appellant's application for benefits, based upon the liberalization of the law under the Veterans Education and Benefits Expansion Act of 2001. 



CONCLUSION OF LAW

The criteria for an effective date earlier than April 23, 2011, for the award of service connection for cause of the Veteran's death have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the appellant nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Earlier Effective Date

Except as otherwise provided, the effective date of an award of compensation based on a claim reopened after final disallowance will be the date of receipt of the claim to reopen or the date entitlement arose, whichever is the later (emphasis added). 38 U.S.C. § 5110; 38 C.F.R. § 3.400. 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA. 38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999). 

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  In no event shall the increase be retroactive for more than one year from the date of application for the award or the date of administrative determination, whichever is earlier.  See 38 U.S.C. § 5110(g); 38 C.F.R. § 3.114(a).  If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  Following a 2002 decision of the United States Court of Appeals for the Ninth Circuit, VA established regulations pertaining to effective dates for service connection for diseases based on herbicide exposure.  Nehmer v. United States Veterans Administration, 284 F.3d 158, 1161 (9th Cir. 2002) (Nehmer III).

In pertinent part, a Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease or a surviving spouse of a deceased Vietnam veteran who died from a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i).  The term "covered herbicide disease" includes respiratory cancer.  38 C.F.R. § 3.816(b)(2). 

The record reflects that the Veteran served in the Republic of Vietnam and died from respiratory cancer in March 1997.  Therefore, the Veteran is a "Nehmer class member" as defined in the law.

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for such benefit pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  38 C.F.R. § 3.816(d).  Pursuant to 38 C.F.R. § 3.816(d)(2), if the class member's claim was received between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease that caused the death, the effective date of the award will be the later of the date such claim was received by VA or the date the death occurred, except if the claim was received within one year from the date of the veteran's death, in which case the effective date shall be the first day of the month in which the death occurred.  38 C.F.R. § 3.816(d)(2), (3). 

A finding by the Board as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In this case, the Veteran was diagnosed with respiratory cancer (lung cancer) in August 1996 and died from respiratory cancer in March 1997.  The appellant filed her first claim for entitlement to service connection for cause of the Veteran's death in October 1997 and the claim was denied in February 1998.  The appellant was denied DIC benefits because the VA rules and regulations at that time stipulated that the presumptive period for respiratory cancers was 30 years from the last exposure to Agent Orange (herbicides).  The Veteran was last exposed to Agent Orange (herbicides) in February 1965, thus the presumptive 30 year period passed in 1995. 

The appellant did not appeal the February 1998 rating decision that denied service connection for the cause of the Veteran's death, and new and material evidence was not received within the following year to re-open that claim.  Therefore, the February 1998 rating decision became final based on the evidence then of record and is not subject to revision.  38 U.S.C. §§ 5109A, 7105; see Rudd v. Nicholson, 20 Vet. App. 296 (2006)

The Board acknowledges that the Veteran is a Nehmer class member and that the appellant filed the initial claim for service connection for the cause of the Veteran's death in October 1997, which falls between May 3, 1989 and January 1, 2002, when the requirement that respiratory cancer to become manifest within 30 years of a veteran's departure from Vietnam to qualify for the presumption of service connection based on herbicides exposure was removed.  However, respiratory cancers were added to the presumptive list under 38 C.F.R. § 3.309(e) in 1994.  The January 2002 change in the law did not involve adding lung cancer to the list of presumptive conditions associated with herbicide agent exposure, but rather it extended the manifestation period under an existing presumption. 

Consequently, the appellant filed the claim after the effective date of the regulation establishing a presumption of service connection for the covered herbicide disease and the above-outlined liberalizing provisions under Nehmer do not apply in this case. 
As noted above, the effective date of an award of service connection is based on the date that the application upon which service connection was eventually awarded was filed with VA.  The appellant did not file a notice of disagreement following notification of the February 1998 rating decision.  

A review of the evidence of record finds that the first communication from the appellant to VA filing a new claim of service connection for the cause of the Veteran's death was received April 2012.  However, as service connection for the cause of the Veteran's death was granted pursuant to a liberalizing law (Veterans Education and Benefits Expansion Act of 2001), 38 C.F.R. § 3.114 is for application, and the September 2012 rating decision assigned April 21, 2011 as the effective date for service connection for the cause of the Veteran's death because the appellant's claim was reviewed more than one year after the effective date of the liberalizing law.  An effective date prior to April 21, 2011 is not permitted under 38 C.F.R. § 3.114(a)(3) because a claim was not received within one year of when the liberalizing law took effect in 2002.

The Board is sympathetic to the appellant and recognizes the unfortunate circumstances of this case, but is bound by governing law and regulations, and has no authority to awards benefits not authorized by governing law.  As the RO has already assigned the earliest possible effective date provided by law given the undisputed dispositive facts in this case, the law is dispositive in this matter. See Sabonis v. Brown, 6 Vet. App. 426 (1994).

In April 2014, the appellant's representative asserted that the appellant warrants retroactive pay to January 1, 2002.  However, as noted above, retroactive pay back to January 1, 2002 is not warranted in this case.

Therefore, based on the application of 38 C.F.R. § 3.114(a)(3), the appellant was awarded the earliest possible effective date for her claim for entitlement to service connection for cause of the Veteran's death, which was April 21, 2011.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to an effective date earlier than April 23, 2011, for the award of service connection for cause of the Veteran's death is denied. 




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


